Citation Nr: 0813426	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  02-10 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder 
with hypertension, to include as secondary to service-
connected right knee disability.

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance or on account of housebound 
status.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In May 2005 and 
July 2007, the Board remanded the veteran's claims for 
additional development.

As the Board explained in its July 2007 remand, the veteran 
was unrepresented at that time.  Pursuant to the remand, the 
veteran was sent a letter in November 2007, by which he was 
afforded the opportunity to appoint a new representative.  He 
did not respond to the letter.  Thus he remains unrepresented 
in his prosecution of the claims on appeal.

By an April 2006 decision, the RO awarded special monthly 
compensation at the housebound rate (38 C.F.R. § 3.350(i)) 
for the period from February 10, 2006, to May 1, 2006.  
Consideration of this question in the decision below excludes 
this period.


FINDINGS OF FACT

1.  The veteran does not have a cardiac disorder or 
hypertension that is attributable to his active military 
service; nor is it caused or made worse by service-connected 
disability.

2.  The veteran does not have a permanent and total service-
connected disability.

3.  The veteran is not blind or nearly blind, or a patient in 
a nursing home.  There is no factual need for aid or 
attendance of another person.


4.  The veteran is not housebound, and he does not have a 
single service-connected disability rated as 100 percent with 
additional service-connected disability independently ratable 
at 60 percent involving different anatomical segments or 
systems.


CONCLUSIONS OF LAW

1.  The veteran does not have a cardiac disorder with 
hypertension that is the result of disease or injury incurred 
in or aggravated during active military service; a cardiac 
disorder with hypertension is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35 has not been established.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.340, 3.807, 4.15, 21.3021 (2007).

3.  The criteria for entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.350, 3.352 (2007).

4.  The criteria for entitlement to special monthly 
compensation at the housebound rate have not been met.  
38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.350 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through August 2001 and November 2007 
notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate a claim of 
service connection.  An April 2002 statement of the case 
provided the regulations concerning secondary service 
connection.  The November 2007 letter also provided notice of 
the information and evidence needed to substantiate a special 
monthly compensation claim, including on the basis of regular 
aid and attendance and housebound status.  That letter also 
set forth the basic eligibility requirements for Chapter 35 
education and training benefits.  Moreover, in the November 
2007 letter, the RO provided the veteran with the criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Although the complete notice was not provided until after the 
RO initially adjudicated the veteran's claims, the claims 
were properly re-adjudicated in January 2008, which followed 
the November 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).

The Board also finds that the August 2001 and November 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky.  Additionally, the veteran was afforded 
a hearing before the Board in March 2005, the transcript of 
which is of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims on appeal that need to be 
obtained.

In June 2002, the veteran was provided a VA examination in 
connection with his service connection claim.  Pursuant to 
the May 2005 remand, an additional medical opinion was 
obtained.  A separate medical examination was not scheduled 
in connection with the special monthly compensation claim.  
Nevertheless, examinations in March 2006 that addressed the 
severity of the veteran's service-connected psychiatric and 
right knee disabilities provided sufficient evidence to 
decide the claim.  Thus, VA has properly assisted the veteran 
in obtaining any relevant evidence.



II. Analysis

A. Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain 
chronic diseases, such as heart disease or hypertension, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been VA's practice, which strongly suggests that the revision 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, which version favors 
the claimant.  See 38 C.F.R. § 3.310 (2006).

A review of the veteran's service medical records does not 
reveal a diagnosis of any chronic cardiac disorder or 
hypertension.  However, two blood pressure readings in 
service were borderline elevated according to a July 2005 VA 
examiner.  In June 1984, the veteran's blood pressure reading 
was 140/90 and an EKG revealed sinus bradycardia.  In 
January 1985, the reading was 128/86.

Post-service medical records show that the veteran was first 
treated for high blood pressure in October 2000.  The veteran 
was admitted to the Louisville VAMC with a blood pressure 
reading of 200/116.  He was diagnosed with hypertension.  
Since that time, the veteran has received regular treatment 
for hypertension at the Louisville VAMC and has been 
prescribed medication to control the condition.  In February 
2001, the veteran underwent a cardiac catheterization, which 
revealed normal coronary arteries.  A July 2001 progress note 
reflects a diagnosis of controlled hypertension and stable 
cardiomyopathy.

The veteran primarily contends that his current hypertension 
is a result of service-connected right knee disability.  He 
was awarded service connection for right knee disability in 
October 2001, which was determined to be related to a right 
knee injury during military service.  The veteran asserts 
that he gained weight after the right knee injury because he 
was unable to exercise due to the effects of the right knee 
disability.  As a result, he contends, the excess weight has 
caused or has made worse his cardiac problems and 
hypertension.

Besides the veteran's contentions, the only evidence relating 
to a nexus between the veteran's cardiac disorder with 
hypertension and his right knee disability is a June 2002 VA 
examination.  In that examination, the veteran was diagnosed 
with hypertension and morbid obesity.  The examiner opined as 
follows:

It is unlikely that the veteran's 
hypertension was caused or permanently 
aggravated by his service-connected right 
knee disorder.  As the right knee disorder 
does not preclude the veteran from reduction 
in dietary energy or doing exercise with his 
upper body or participating in rehab that 
could increase stability to do more lower 
extremity activity in order to increase his 
muscle mass.  The veteran's risk of 
hypertension is greater being that he has a 
positive family history of the condition and 
this is [a] complication of obesity, which he 
has a positive family history of as well.

The Board accords substantial probative value to the June 
2002 VA examiner's opinion regarding the lack of a nexus 
between the veteran's current cardiac disorder with 
hypertension and his service-connected right knee disability.  
The opinion is competent as it was provided by an expert, and 
it was based on a review of the claims file with supporting 
rationale.  There is no other competent medical evidence of 
record concerning a possible link between the veteran's 
cardiac disorder with hypertension and his service-connected 
right knee disability.  Although the examiner implied that 
the veteran's weight complicated his high blood pressure, the 
examiner concluded that the service-connected right knee 
disability did not cause the complication.  Therefore, based 
on the June 2002 VA examination report and the lack of 
competent evidence to the contrary, the Board finds that 
service connection is not warranted for a cardiac disorder 
with hypertension secondary to service-connected right knee 
disability.

In the May 2005 remand, the Board remanded the issue for a 
medical opinion in order to determine if service connection 
is warranted on a direct basis.  Pursuant to this request, 
the claims file was forwarded to a cardiovascular specialist 
at the Louisville VAMC for a nexus opinion concerning the 
veteran's current cardiac disorder with hypertension and his 
period of active military service.  After a review of the 
claims file, the physician stated as follows:

I find no evidence of signs or symptoms noted 
within the period of his military service or 
within one year of service indicating that he 
had hypertension or other evidence of cardiac 
disease while he did have two blood pressures 
that would be considered borderline elevated 
and at this point, these were recorded in 
1984 and 1985 with the highest diastolic 
pressure being 90.  It is also noteworthy 
that on the primary care visit, it indicates 
that the hypertension was newly diagnosed in 
2000.

In summary, the patient appears to have a 
cardiomyopathy, which was felt to be related 
to new onset of hypertension.  A follow[-]up 
echocardiogram showed normalization of his 
left ventricular ejection fraction and he had 
no coronary artery disease on coronary 
angiography.  Currently, [the veteran] does 
have hypertension requiring multiple 
medications for control.  Other problems 
include obesity and probable obstructive 
sleep apnea.  Based upon my review of his in-
service blood pressure readings, there was no 
clinically significant elevation and there 
was no evidence that his medical condition 
during service was related to the diagnosis 
of hypertension first made in 2000.  Patient 
does have a problem with obesity and possibly 
obstructive sleep apnea and both of these 
conditions can cause or aggravate high blood 
pressure.

Similar to the opinion regarding secondary service 
connection, the Board finds that service connection is not 
warranted on a direct basis based on the July 2005 VA medical 
opinion.  The physician did not find that the veteran's 
current hypertension was the result of his period of military 
service.  He found that the borderline elevated readings in 
service were not related to the current diagnosis.  There is 
no competent medical evidence of record to refute this 
finding.  Therefore, based on the July 2005 VA medical 
opinion, the Board finds that service connection is not 
warranted for a cardiac disorder with hypertension on a 
direct basis.

The Board also notes that there is no objective evidence that 
a cardiac disorder or hypertension manifested to a 
compensable degree within one year of the veteran's 
separation from service.  As noted above, the first diagnosis 
of hypertension was not until October 2000, which was over 
fifteen years after his discharge.  Thus, service connection 
is not warranted for a cardiac disorder with hypertension on 
a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his cardiac disorder with 
hypertension is related to his service-connected right knee 
disability or to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), (citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a cardiac disorder with 
hypertension must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).

B. Basic Eligibility for Dependent's Educational Assistance

For the purposes of Dependents' Educational Assistance under 
38 U.S.C. Chapter 35, basic eligibility exists if, among 
other things, the veteran was discharged from service under 
conditions other than dishonorable conditions and the veteran 
has a permanent and total service-connected disability.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.807, 21.3021 (2007).

The veteran's personnel records indicate that he was 
honorably discharged from military service.  In February 
2004, the veteran was awarded service connection for an 
adjustment disorder with depressed mood.  The disability was 
initially evaluated as 30 percent disabling.  In April 2006, 
after the veteran filed a claim for an increase, the RO 
included the diagnosis of depressive disorder as part of the 
service-connected psychiatric disability.  Effective from 
December 22, 2005, a total (100 percent) rating was assigned.

Although the veteran's service-connected psychiatric 
disability was evaluated as totally disabling, the RO did not 
find that the severity was permanent in nature.  The RO based 
the total rating on a March 2006 VA psychiatric examination.  
In that examination report, the examiner found that the 
veteran experienced significant impairment from the symptoms 
of depression.  However, the examiner did not provide a 
statement that the level of impairment was permanent in 
nature.  That is, there was no evidence presented that the 
level of impairment was reasonably certain to continue 
throughout the veteran's life.  See 38 C.F.R. §§ 3.340, 4.15 
(2007).

Subsequent mental health progress notes from the Louisville 
VAMC indicate that the veteran was more hopeful, had an 
improved mood, and was less depressed.  It was noted that 
there was some progression in treatment.  Thus, the medical 
evidence does not establish that the significant level of 
symptomatology evidenced during the March 2006 examination is 
permanent in nature.  Without an indication that the 
veteran's total disability resulting from his service-
connected psychiatric disability is permanent, basic 
eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is not met.

In a January 2007 letter, the RO informed the veteran that he 
would be scheduled for an examination at a future date to 
evaluate the severity of his depressive disorder.  If, at a 
future date, a service-connected disability becomes permanent 
and total, basic eligibility for this benefit can be 
reassessed.

(The Board notes that the veteran has twice been awarded a 
total disability rating as a result of surgery on his 
service-connected right knee necessitating convalescence.  
See 38 C.F.R. § 4.30 (2007).  Because total disability 
ratings under that provision are by definition temporary, the 
total rating cannot be the basis for basic eligibility for 
Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.)



C. Special Monthly Compensation

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2007); 38 C.F.R. § 3.350 (2007).  The veteran seeks SMC based 
on the need for regular aid and attendance of another person 
or on the account of housebound status.

Increased compensation at the aid and attendance rate is 
payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person as the result of service-connected disabilities.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.350(b) (2007).  To establish a need for regular aid and 
attendance, the veteran must (1) be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; (2) be a patient in a nursing home because 
of mental or physical incapacity; or (3) show a factual need 
for aid and attendance.  Id.

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself through loss of coordination of the upper 
extremities or through extreme weakness, or attend to the 
wants of nature.  It includes the frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid.  A need for aid and attendance also includes either 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect against the hazards 
or dangers incident to the daily environment.  Additionally, 
an individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  
38 C.F.R. § 3.352(a) (2007).

Bedridden is defined as a condition that, through its 
essential character, actually requires that the veteran 
remain in bed.  The fact that a veteran has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

Increased compensation may also be received a the housebound 
rate if a veteran has a single service-connected disability 
rated as total and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of service-connected 
disability or disabilities, is permanently housebound.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2007).

A veteran will be determined to be permanently housebound 
when he is substantially confined to his house (or ward or 
clinical areas, if institutionalized) or immediate premises 
due to disability or disabilities which it is reasonably 
certain will remain throughout his lifetime.  Id.

For purposes of housebound benefits, the Court has held that 
being substantially confined to the home, means an inability 
to leave to earn an income.  Absent a regulation by the 
Secretary defining the term substantially confined, the Court 
held that the term may conceivably be more broadly construed.  
It found that Congress intended to provide additional 
compensation for veterans who were unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216, 220-22 (2006); 
cf. Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) 
(substantially confined means the inability to leave the 
house except in instances of seeking medical treatment).

(The Board notes that the veteran was awarded SMC on a 
temporary basis from February 10, 2006, to May 1, 2006, as a 
result of meeting the general requirements for receipt of the 
housebound rate during that time period.  Thus, the analysis 
that follows does not pertain to the time period when the 
housebound rate was already awarded.)

The veteran is service connected for the following 
disabilities:  depressive disorder and adjustment disorder 
with depressed mood, evaluated as totally disabling; right 
knee medial collateral ligament strain with laxity, evaluated 
as 10 percent disabling; and right knee medial collateral 
strain with degenerative joint disease, evaluated as 10 
percent disabling.  Thus, the veteran has been found to be 
totally disabled as a result of service-connected disability.

Regarding the issue of aid and attendance, there is no 
indication that the veteran's service-connected psychiatric 
disability and right knee disabilities have caused him to be 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less.  In November 2007, a 
fundoscopic eye examination was performed at the Louisville 
VAMC.  The examination was normal.  Thus, the requisite eye 
impairment has not been shown.  Additionally, there is no 
indication that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  It is noted in the 
medical records that the veteran lives at home.  Thus, the 
veteran is not so helpless to need aid and attendance under 
those criteria.

The Board also finds that the evidence does not show a 
factual need for aid and attendance.  It is not suggested by 
the VA treatment records and examination reports that the 
veteran has an inability to perform the activities of daily 
living, to include dressing, undressing, keeping ordinarily 
clean and presentable, feeding himself, and attending to the 
wants of nature.

During a March 2006 VA orthopedic examination, the examiner 
found that the veteran's right knee disabilities impaired his 
mobility.  However, with regard to daily activities, the 
examiner found that the impairment had no effect on feeding, 
bathing, dressing, toileting, or grooming.  Although it was 
noted that the veteran was prevented from playing sports, the 
impairment only had a mild effect on traveling and a moderate 
effect on chores, shopping, exercise, and recreation.  During 
a March 2006 VA psychiatric examination, the examiner found 
that the veteran suffered significant impairment from his 
major depressive disorder.  Even so, the examiner noted that 
the veteran was able to maintain personal hygiene and other 
activities of daily living.  VA treatment records confirm 
that the veteran does not have a factual need for aid and 
attendance.  In an October 2007 record, the veteran had a 
screening for physical activity and activities of daily 
living.  It was noted that the veteran exercises three times 
per week.  It was also noted that the veteran had no problems 
with the activities of daily living.

The medical records do not reflect that the veteran has loss 
of coordination of the upper extremities due to service-
connected disability, or otherwise.  The records show that 
the veteran utilizes a cane to ambulate.  However, there is 
no suggestion that the cane requires frequent need of 
adjustment that cannot be done without aid.  Furthermore, it 
is not shown that the veteran experiences physical or mental 
incapacity that requires care or assistance on a regular 
basis to protect against the hazards or dangers incident to 
the daily environment.  As noted above, the veteran has 
physical capabilities.  Significantly, despite the severe 
level of mental impairment, the March 2006 psychiatric 
examiner found that the veteran could still perform his daily 
activities.  That examiner also found the veteran competent 
to manage his financial affairs and VA benefit payments.  
Thus, mental incapacitation was not evidenced by the record.

Additionally, aside from his temporary convalescence period 
after knee surgery, the evidence does not suggest that the 
veteran's disabilities require that he remain in bed or that 
he has been prescribed bed rest by a physician.  Considering 
the evidence of record, a factual need for aid and attendance 
as a result of service-connected disability, or the necessary 
visual impairment or nursing home requirements, has not been 
evidenced.  Accordingly, SMC on the account of the need for 
regular aid and attendance of another person is not 
warranted.

With respect to the issue of housebound status, the veteran 
does not meet the general eligibility requirements.  Although 
he has a single service-connected disability rated as total 
(depressive/adjustment disorder), he does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more.  The veteran's other service-
connected disabilities of the right knee are each evaluated 
as 10 percent disabling.  Thus, the general requirements for 
housebound status are not met.

Moreover, the evidence of record does not reflect actual 
housebound status.  The March 2006 VA psychiatric examination 
made it clear that the veteran preferred to stay isolated at 
home.  The March 2006 VA orthopedic examination showed that 
the veteran's right knee disabilities impaired his mobility.  
However, the combined effect of the disabilities did not 
render the veteran housebound.  The orthopedic examiner noted 
that the veteran's right knee only mildly affected his 
travel.  The psychiatric examiner noted that the veteran had 
been to court the day prior to the examination.  
Additionally, in an April 2005 treatment record, the veteran 
reported that he went to his son's school.  Moreover, in an 
August 2007 progress note, the veteran reported that he went 
fishing with his son almost every evening.  Thus, while the 
veteran's service-connected psychiatric disability and right 
knee disabilities cause impairment, the disabilities do not 
substantially confine him to his home.  Without evidence of 
being substantially confined to the home, actual housebound 
status is not shown.  Therefore, by the preponderance of the 
evidence, SMC on the account of housebound status is not 
warranted.


ORDER

Service connection for a cardiac disorder with hypertension 
is denied.

Basic eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.

Special monthly compensation on account of the need for 
regular aid and attendance of another person is denied.

Special monthly compensation on account of housebound status 
is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


